 

 

/ UEC SAY cestoe :
 OCUMENT
MEMORANDUM ENDORSEMENT Ie ELECTRONICALLY (LED
!

Starkes v. Byrd et al.,
19 CV 7270 (VB)

 

In the attached undated submissions, plaintiff, proceeding pro se and in forma pauperis,
requests the Court appoint him pro bono counsel (Doc. #13) and extend his time to comply with
the Court’s November 13, 2019, Order to amend his complaint (Doc. #14). In his request for
counsel, plaintiff states he “does not possess the skills to read or write” or “comprehend the full
scope of his rights.” (Doc. #13).

Plaintiff's request for appointment of pro bono counsel is DENIED WITHOUT
PREJUDICE.

The Court has considered the type and complexity of this case, the merits of plaintiff's
claims, and plaintiff's ability to present the case. Plaintiffs assertions that he cannot
comprehend the scope of his rights, and is unable to read or write to prosecute this action, are
belied by his activity and filings in this case and others. See, e.g., Starkes v. Rikers Island Corr.
Facility, 19CV4017 (CM). At this time, the Court does not find any exceptional circumstances
in plaintiff's case that would warrant the appointment of counsel. See 28 U.S.C. § 1915(e)(1);
Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d Cir. 1989).

Plaintiff's request for an extension of time to submit his amended complaint is DENIED.
Plaintiff already filed an amended complaint, dated November 26, 2019. (Doc. #9).
Accordingly, plaintiff does not require an extension of time to comply with the November 13
Order to amend.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order
would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose
of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

The Clerk is directed to terminate the motions. (Docs. ##13, 14).

The Clerk is further directed to mail a copy of this Order to plaintiff at the address on the
docket.

Dated: December 20, 2019
White Plains, NY

SO ORDERED:

VA

Vincent L. Briccetti
United States District Judge

 
07270-VB Document

13 Filed 12/17/19 Page 1 of il

 

UNITED STATE

| | | Cas} 7:19-cv-
i: ee

id SOUTHERN DiciRIC

Quentin Starkes,
Plaintiff, pro Sey

=VS-

Ayvthony J Annuces , DC. ge

(unlerow) by ra, Correctisval OfFicer-
Waih Riner #1725 (°C.07)

(amteroan) Nt eas * 17H (C0), et dl

Defendants.

Foe THE

Es pDisnaict Couer ~ bof 7

et

r OF NeW YORK (Wy)

 

 

[: (A-ov- 7270 (CM)

Pel

“DEC. 1 1 2019
PRO SE OFFICE

 

'

MISer’,

(co)

 

 

 

 

 

 

 

 

 

—

9

 

PLAINTIEES MOTION £0f

— COMES NOW, Quer
avd petitions thie HONORA
fo appolint him Counsel, As

(1) Bamtift is an mmaie at.
NY llaz2. |
@) Rant has No eSources
this Couch m Ary WMéan ve
directions inthe ORDER a
Writing or as ai rie!
@) In tact this woke ke
Qing Fantifl a Courtesy
Pro Wn at ay Mover
Submissios spr~ this

(8) Farther; Plointi ff cloes not

'
: ‘|e
i

aged

APPOINTMENT OE COUNSEL
tn Cares, Dainttf, pro se,
Bue COURT +o GRANT: his @Ayest
Such, Plaintiff aves the Elanivg

MDC Brooklyn, 60 94 Sk, Broly,

or alilihes 46 dlely addiess
fil Way, especially when tillonitg
 Plaintyet 1c not tramed! in baad
ace iin law, :

net Houck.“ O6743-O1S, is
but: is expected b Gepact MOC

Land Cane Committ p future

Plaine HE.

 

passes the stile (acl or wie
 

 

|

WHEQERORE, Pamtife Quentin Cartes. wml
YRAKS this HONORABLE COW GRANT his ( abbr
tHe buppitwant> of Counsel avol ts then begir the Gd dy
cel, ® sulomit is Ammen Comp Mlvit:

Dated Td | —> daw, of

:
:
© !
'
:

A as droppect aut of schel at A \ypang, Ase. |
labiti® Cannot Compreherd the Full Scope of his nigiis

V

- H |

ce ang Viblated’y including hic factwal allegations bag Neacl

—® Paintitt theetore hs already eguested the appointvent of

Cees on ye Gnd ISIS. He will Ge. The ory Waxy he Cam peperky |

a Se response, (eb alone the Specitic direeties or
¥

yo\oiion

TNS.

his [eel Canchisions from, Well~plawed Tactvel .

@ Praintife is ask of tic Horowlle Curt $ theretore cyppoint
av allveg Who Cam yoperly Convey the messages thw @ :

tacts Whic d :

@ This Motion showld “NOT be Considered te be this Platts

Atmrercea Complaint ln any Manner Guo Shalt not be tabled

(lola watil thas Moton is addressed anal Qventred by the
Crt

pile a Oper- Cai for relief.

 

Pespecttioll Submitted,
yemtin Sates) Philntt pro &

 
    
 
 

}

 

 
 

Case 7:19-cv

07270-VB Document|L3 Filed 12/17/19 Page 3 of §

 

We gee

eee

fete eee 6

       

Pee ' ° -
Fee ~ Hees
oS “heer «eae RM,
ed _ .
s es

Ul Feelbretyecffartyafit

 

beta efit

  

Be Q

sO ee oe ay" FAMON
od BS PRS 09S ' (AMOI) Sy)
oS PATON FO CSC WARS me a.
- WP) OPEL SY] _ oo cab ces

me) 9 pay)

 

1§TC])| Af AN nga
COKE, A ‘Ob

LSE dick ages oy
eo we OME NEMA Hote

  

ee

NR

ich se

ft

Se
ek

3 HE ane SOR. SRE : | 4 PUA Xh

 

es FEO" $19 bx 1S pm

 

 

 

 

 
  
 

4 Filed 12/17/19 Page 1of3:

DISTRICT Cour 4g ot 2

    
      
   
        

Case 7:19-cv-07270-VB Document

YUNEED St
D r

aw

  
   

FoR.

 
   

i

  

 

C172

   
 

 
  
  

/

te l

)
la OMT vanaal rv. hainn NAC AY? Wha { titty laa, i¢< aun avin d VA Nala.
 

CL Prot

Case 7:19-cv-07270-VB Document

at Gln QNeva.

Moment.

A _Filed 12/17/19 Page 2 of 3 |

 

Pla vate d 7 nat 6 POSSE.

 

BE nis Means

 

sh

ol by te ve Hale,

the abalittes # Caw
inchadiag his fact wal ts alleaptions

vcthend the.

 

Plaitift se has_Alred

GAy

weuestta th. Ap pitt

 

Counee| Ane

Ineists it vill le the. dul

4_be

Ai

 

(@, Spouse,

Q

ut alone the specie dicectM

vwitment of

SS

 

L
Caw propa, Submit aunty
e.6 “of Saperei ing of his egal Canch.

 

Cay Walk

beaded factuals 0 llecgations

 

@

Plaintiff _is Asking

+t honovedble Cawet so Zi

Marae. app

 

Someone. nl

Ban, properly Conan

Mé, isacet throw

bs. te aks adh

 

Aon. Shed

—

 

(lai fr. (aliete On all

ney)

 

This Matin slant Nor L

 

Diaitites A

Wnended Complaint Manny

 

tothe

g Conideree + Cont he in 7
Manner anal Shall wave tt back.

un 4rouvd based on the

 
 

Court (2S pens

 

ih Ale! lativel Yy Ge ick tt

 

WHEREFORE, due bo H

he items aloe slate

fA Clear

 

(eed 40 @!

na tine Acad Ve beaigaael

(00) dary, AS D/H _Gs

hawe than

 

Actuced) (e

these tes ot vyaor=

Nee p the

 

 

LOE ic

Mi

 

AY Lease Wyporn Ets AS

tb will be andl. As

 

euch, Phadat

 

PRAXS Qu

~

henna ot “(: (00) daus. ie 8

zuuleed to lari DA the dide hn

 

 

 

Hays Cone

my

Thar Ab poi g fiw. buncel

tor Genies the Tacmect

aud foes ti

 

Plaine ife (o.

Wirt. ce by Self, hich he

L rv (Mey, Ejt

der lai Paintile

 

Weeds Cucls

Ly

Zs

MAE. dole gushed bak ex

ended.

 

 

Respect fully SS hb aed

 

= 2

nn eel

 

Dak the |

dy,

al
(

fea eR

 

D

, 7
Cenaloay~ 720 4.

 

pr.

 

uatin Shale , Phoatttl,

 

 

 

 

 

 

 
 

 

 

 

ati 1 Sarbes xB 693 OF
(Dc. Brocklyin ;

» Box B4002.

Fell NY 282

eas “e" of 3

   

 

at

Clace of Cowt
CAS Dietrick Court ~~ =
Southern District of Now Yet. LS =
OS Courthouse ; Soo Ped Oe
Now York, NY 10007 “SS

 

 

 

v-07270-VB Document 14 Filed

a ey Pek Kirov OTE 10-CHA a )
wh wes 7 — - css. 73 ERS PTS TSR Tg poeT Eff gosad gf gk gfe gan food fie ffi )

 

‘ase a

 
